Citation Nr: 1203014	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-43 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Atlanta, Georgia  



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed bilateral eye disorder.

2.  Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Atlanta RO.

The  issue of an increased rating for the service-connected knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The Board reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The matters on appeal must be remanded to complete additional development of the claims.

The Veteran indicated that there are records from the Social Security Administration (SSA) that are pertinent to his claims; however, it does not appear that any records have been obtained.  

In this regard, the Board notes that VA must seek to obtain all pertinent records, including SSA records, of which it is put on notice.  See Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence from the Social Security Administration (SSA) must be considered in a VA decision regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Veteran also indicated that there are pertinent records at the Office of Retired Personnel.  Appropriate action should also be taken to obtain any such records as well.

The Veteran reports being treated for an eye disorder at Fort Benning from 1985 to 1989.  The only treatment record in the claims files from the Fort Benning are laboratory results dated in April 1998.  Since the request for records is not documented in the record, it is unclear if the request was made for the proper time period.  

Since the matter is being remanded for other reasons, another request should be made to obtain treatment records from 1985 to 1989.

The Board notes that there is evidence of record that addresses the Veteran's ability to obtain and maintain substantial gainful employment.  He reported retiring due to his service-connected low back disability.  He is also in receipt of Social Security Disability benefits.

Thus, construing the claim for in increased evaluation liberally and given the evidence pertaining to his unemployability, the Board finds that the case should include the issue of a higher compensation rating based on a TDIU rating.  A request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has jurisdiction to address the Veteran's entitlement to a TDIU rating in this case because the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Since the medical evidence suggests that the Veteran would have difficulty securing substantial gainful employment, at least in part, due to his service-connected disability, the issue of his entitlement to a TDIU rating is before the Board.

In addition, the Board finds that another examination should be performed to determine the current severity of the service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to contact the SSA in order to obtain copies of any medical records that served as the basis for grant of disability benefits by that agency.   

3.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of records identified as being from the Office of Retired Personnel in support of his claim.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  The RO should take appropriate steps in order to obtain copies of records of treatment for the claimed eye disorder identified by the Veteran has taking place at Fort Benning from 1985 to 1989.  All attempts to fulfill this development must be documented in the claims file.  

If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

5.  The RO then should schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected low back disability.  The claims folder should be made available to the examiner for review.  Any indicated testing should be performed.   

6.  After completing all indicated development, the RO should then readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



